387 U.S. 573
87 S. Ct. 2069
18 L. Ed. 2d 965
ALUMINUM CO. OF AMERICA et al.v.UNITED STATES et al.
No. 1159.
Supreme Court of the United States
June 5, 1967

Dickson R. Loos, for appellants.
Solicitor General Marshall, Assistant Attorney General Turner, Howard E. Shapiro, Robert W. Ginnane and Leonard S. Goodman for the United States and others.
Harry B. LaTourette and Robert H. Stahlheber, for rail carrier appellees.
PER CURIAM.


1
The motions to affirm are granted and the judgment is affirmed.


2
Mr. Justice HARLAN took no part in the consideration or decision of this case.